Case 2:20-cv-09091-PA-AS Document 63-21 Filed 08/23/21 Page 1 of 9 Page ID #:3226




                  EXHIBIT 27




                                                                                 250
                                                                De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 2 –ofThrive
                                                                                                       9 Page        ID #:3227
                                                                                                            Natural Care




                         Our Products                    Regenerative Mission          Superplant Skincare
                    Our Skin Health Philosophy                           Ingredients   Blog   Connect with Us




https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2511/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 3 –ofThrive
                                                                                                       9 Page        ID #:3228
                                                                                                            Natural Care




https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2522/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 4 –ofThrive
                                                                                                       9 Page        ID #:3229
                                                                                                            Natural Care




            DAILY DEFENSE SUNSCREEN
            BALM (MINERAL SPF 30)
            118 reviews
            $ 21.21

https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2533/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 5 –ofThrive
                                                                                                       9 Page        ID #:3230
                                                                                                            Natural Care



                   One-time purchase: $ 24.95


                   Subscribe & Save (15%): $ 21.21

                   Deliver every               1 Month



                                          ADD TO CART




            Daily sun defense with our all-natural, plant-based face lotion with SPF 30
            hydrates, nourishes, and revitalizes skin while providing broad-spectrum
            protection against UVA/UVB rays.

            2 Fl. Oz.

            What It Does                 Why It Is Better                Ingredients   How To Use

            Our Regenerative Mission


            Provides broad spectrum SPF 30 sun protection.
            Hydrates, nourishes, & revitalizes skin.
            Helps reduce irritation & redness and repairs skin from daily stressors.


                    SHARE                TWEET                PIN IT




                 CUSTOMER REVIEWS

                 Based on 118 reviews Write a review
                 Long-Time Fan
                 Ally Mackleroy on Jul 24, 2021
                 Love this sunscreen! It can be a bit drying despite having oil in it, and it
                 pills easily (makes it hard to wear enough), but it does it the least out of
                 all the sunscreens I've tried, and it's not gritty! Most of all, I wish this
https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2544/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 6 –ofThrive
                                                                                                       9 Page        ID #:3231
                                                                                                            Natural Care

                 product didn't come in a plastic bottle. It seems counterintuitive to label
                 a product as reef and body safe, but package it in (even recycled)
                 plastic, where microplastics will be released into the product, and
                 subsequently the body. I tend to use other sunscreens that come in
                 glass because of this issue, but this formula is far superior. I won't be
                 buying this product again until it's packaged in a non-plastic container,
                 but I hope it will be one day!
                 Report as Inappropriate
                 Love this sunscreen but hate the
                 packaging
                 Allegra Mount on Mar 22, 2021
                 I love this sunscreen! I think that if this brand would move to glass
                 packaging or at least to larger bottles it would be a home run....please
                 consider offering this! Your customers care about reducing their plastic
                 trash!
                 Report as Inappropriate
                 1 2 3 … 59 Next »



                                                   YOU MAY ALS O LIKE




            Face Wash - 3.38fl.oz.(100ml)
            $ 12.95



https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2555/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 7 –ofThrive
                                                                                                       9 Page        ID #:3232
                                                                                                            Natural Care




            Sensitive Skin Face Wash - Stress Defense - 3.38 fl. oz. (100ml)
            $ 13.95




            Shave Oil 2 FL OZ (60ML)
            $ 18.95




https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2566/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 8 –ofThrive
                                                                                                       9 Page        ID #:3233
                                                                                                            Natural Care

            Face Balm - 2fl.oz.(60ml)
            $ 15.95




                                                                BACK TO PRODUCTS




            THRIVE SKINCARE

            Home


            Products


            Skin Health


            Blog


            Contact Us


            FAQs




            EMPOWER YOUR SKIN + REGENERATE THE PLANET




            SIGN UP TO GET THE LATEST ON SALES, NEW RELEASES, AND MORE.

                Email address                                                                        SUBSCRIBE




https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2577/8
                                                                                                     De Lilly Decl. Ex. 27
        Case
8/18/2021        2:20-cv-09091-PA-AS       Document
                             Mineral Face SPF              63-21 |Filed
                                              Moisturizing Sunscreen Vegan, 08/23/21      PageZinc
                                                                            Reef-Safe, Non-Nano 9 –ofThrive
                                                                                                       9 Page        ID #:3234
                                                                                                            Natural Care




            © 2021, Thrive Natural Care Powered by Shopify




https://thrivecare.co/collections/all/products/daily-defense-sunscreen-balm-with-spf
                                                                                                                      2588/8
                                                                                                     De Lilly Decl. Ex. 27
